Norton, J.
This is an original proceeding by mandamus to compel the mayor of the city of St. Louis to proclaim that certain amendments numbered one, two, throe, live, six, seven, eight, nine, ten, twelve and thirteen, submitted for the acceptance of the qualified voters of said city at the general election held therein for the election of city officers on the 5th day of April, 1881, were adopted and became incorporated in the charter of said city.
It is admitted by the demurrer to defendant’s answer that at said election the said charter amendments were ac*437eepted by three-fifths of the voters who voted at said election for and against them ; but that they were not accepted by three-fifths of the 37,000 voters who voted at said election for city officers, and the only question presented for our determination is, whether, under section 22 of article 9 of the constitution, it required the amendments proposed to be accepted by three-fifths of the qualified voters voting at said election or only three-fifths of those voting for and againBt the amendments. The said section is as follow.* : “ Section 22. The charter so ratified may be amended at intervals of not less than two years, by proposals therefor, submitted by the law-making.authorities of the city to the qualified voters thereof at a general or special election, held at least sixty days after the publication of such proposals, and accepted by at least three-fifths of the qualified voters voting thereat.” The above provision of the constitution is free from ambiguity, and giving to the words employed their natural and usual signification, we think it clear that before any amendment to the city charter can be adopted or made; such amendment must be accepted, that is, voted for, by three-fifths of the qualified voters voting at either a special or general election. If the framers of the constitution intended that an acceptance by three-fifths of the qualified voters voting at said election on the proposed amendment would be sufficient to adopt it, they would have used the word thereon instead of thereat. The principle involved in the question presented is not one of first impression in this court; it heretofore having been passed upon in accordance with the above view in the cases of the State v. Winkelmeier, 35 Mo. 105; State ex rel. v. Sutterfield, 54 Mo. 391; State ex rel. v. Brassfield, 67 Mo. 331. Similar adjudications upon a like point have been made in the states of Indiana, Illinois, Minnesota and Nebraska, in the following cases: People v. Brown, 11 Ill. 478; Chestnutwood v. Hood, 68 Ill. 132; Bayard v. Klinge, 16 Minn. 249; State v. Swift, 69 Ind. 505; State ex rel. v. Lancaster Co., 6 Neb. 474. The demurrer to the answer of defendant will *438be overruled, the peremptory writ denied, and the proceedings dismissed,
in which all the judges concur.